 1                                                                              Chief Judge Ricardo S. Martinez
 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 9

10       MARIO ALBERTO CORTES GOMEZ,                             Case No. C21-0242-RSM

11                                     Plaintiff,                STIPULATION FOR EXTENSION OF
                                                                 TIME
12                   V.
                                                                 Note on Motion Calendar: April 30, 2021
13
         KENNETH T. CUCCINELLI1, Director,
14       United States Citizenship and Immigration
         Services, et al.,
15
                                       Defendants.
16

17           COMES NOW, Plaintiff, Mario Alberto Cortes Gomez, and Defendants by and through

18   their counsel of record, pursuant to Federal Rule of Civil Procedure 6 and Local Rules 10(g) and

19   16, and hereby jointly stipulate and move for an extension of 120 days for Defendants to respond

20   to the Complaint. Defendant’s responsive pleading to the Complaint is due May 4, 2021.

21           A court may modify a deadline for good cause. Fed. R. Civ. P. 6(b). Continuing pretrial

22   and trial dates is within the discretion of the trial judge. See King v. State of California,

23   784 F.2d 910, 912 (9th Cir. 1986).

24

25

26   1
      Tracy Renaud is the Senior Official performing the Duties of the Director, U.S. Citizenship and Immigration
     Services as of January 20, 2021, and should be automatically substituted for Defendant Kenneth T. Cuccinelli under
27   Federal Rule of Civil Procedure 25(d).

28   STIPULATION FOR EXTENSION OF TIME                                               UNITED STATES ATTORNEY
     C21-0242-RSM                                                                   700 STEWART STREET, SUITE 5220
     PAGE– 1                                                                          SEATTLE, WASHINGTON 98101
                                                                                            (206) 553-7970
 1        The parties submit there is good cause for an extension of the deadlines. U.S. Citizenship

 2   and Immigration Services (“USCIS”) has issued a Notice of Intent to Deny (“NOID”). Plaintiff

 3   has 90 days to respond to the NOID. Once the NOID has been adjudicated, this matter might be

 4   resolved without further involvement of the Court. Continuing the existing deadline for a

 5   responsive pleading will allow the parties to conserve resources because they will not have to

 6   expend resources completing work on the case that may become moot (or the issues may change).

 7        Therefore, the parties stipulate and agree to a 120-day extension for Defendants to respond

 8   to the Complaint. If the matter is not resolved before then, Defendants will respond to the

 9   Complaint by September 1, 2021.

10        Stipulated to and presented this 30th day of April 2021.

11    ALEXANDRA LOZANO                                     TESSA M. GORMAN
12    IMMIGRATION LAW                                      Acting United States Attorney

13    s/ Alexandra Lozano                                  s/ Nickolas Bohl
      ALEXANDRA LOZANO, WSBA No. 40478                     NICKOLAS BOHL, WSBA No. #48978
14    Alexandra Lozano Immigration Law                     Assistant United States Attorney
      16400 Southcenter Pkwy, Suite 410                    United States Attorney’s Office
15    Tukwila, WA 98188                                    700 Stewart Street, Suite 5220
16    Phone: 206-406-3068                                  Seattle, Washington 98101-1271
      Email: alexandra@abogadaalexandra.com                Phone: 206-553-7970
17                                                         Fax: 206-553-4067
      Counsel for Plaintiff                                Email: nickolas.bohl@usdoj.gov
18
                                                           Counsel for Defendants
19

20

21

22

23

24

25

26

27

28   STIPULATION FOR EXTENSION OF TIME                                  UNITED STATES ATTORNEY
     C21-0242-RSM                                                      700 STEWART STREET, SUITE 5220
     PAGE– 2                                                             SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
                                             ORDER
 1
          The parties having stipulated and agreed, it is hereby so ORDERED.
 2

 3
          DATED this 3rd day of May, 2021.
 4

 5

 6

 7
                                             A
                                             RICARDO S. MARTINEZ
                                             CHIEF UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28   STIPULATION FOR EXTENSION OF TIME                              UNITED STATES ATTORNEY
     C21-0242-RSM                                                  700 STEWART STREET, SUITE 5220
     PAGE– 3                                                         SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
